Citation Nr: 1219883	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to service connection for degenerative arthritis.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right forearm disorder.

7. Entitlement to an increased disability rating for chronic bronchitis with history of asthma, currently evaluated as 30 percent disabling. 

8.  Entitlement to special monthly compensation (SMC) based upon need of regular aid and attendance or housebound status.

9.  Entitlement to special monthly pension (SMP) based upon need of regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to October 1971. 

In a July 1992 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denied entitlement to service connection for a psychiatric disability.  The Veteran appealed the rating decision to the Board of Veterans' Appeals (Board).  Jurisdiction over the case was thereafter transferred in August 1996 to the RO in Los Angeles, California. 

The Veteran testified before a Veterans Law Judge with respect to his psychiatric disorder claim at a hearing held at the RO in September 1998.  The Board remanded the case in February 1999 for further development. 

The Veteran thereafter testified before a second Veterans Law Judge with respect to the psychiatric disorder claim at a hearing held at the RO in May 2002. 

In October 2002, the Board denied entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed the October 2002 decision to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2003 Order, the Court vacated and remanded the Board's October 2002 decision.  The case was subsequently returned to the Board.  The Board in turn remanded the case to the RO in May 2004 for further development. 

In an April 2005 rating decision, and while the case was in remand status, the RO granted entitlement to a 30 percent evaluation for the service-connected chronic bronchitis with history of asthma.  However, the Veteran argued that his evaluation should be higher and thereafter perfected an appeal of the April 2005 rating decision to the Board. 

In a May 2006 rating decision, also while the case was in remand status, the RO denied entitlement to service connection for sleep apnea syndrome as well as special monthly pension.  Similarly, in an April 2009 rating decision, the RO denied entitlement to service connection for degenerative arthritis, a lumbar spine disorder, a cervical spine disorder, and a right arm disorder, as well as entitlement to a special monthly compensation.  The Veteran also perfected appeals of the May 2006 and April 2009 rating decisions to the Board.

As already noted, the Veteran attended two Board hearings in connection with the psychiatric disorder claim, each conducted by a different Veterans Law Judge. Because the law requires that each member who conducts a hearing on appeal participate in the Board's final determination, see 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2011), this appeal was considered by an expanded panel of the Board as recently as October 2006.  However, in correspondence dated in April 2012, the Veteran was notified that each of the Veterans Law Judges who conducted him September 1998 and May 2002 hearings were no longer employed by the Board.  The Veteran responded that he did not wish to appear at another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must once again be remanded.  The Veteran's most recent supplemental statements of the case were issued in September 2011.  These documents explicitly indicated that the RO considered VA treatment records from the VA Greater Los Angeles Healthcare System dated up until November 1, 2010.  In correspondence dated in October 2011, the Veteran's attorney indicated that the Veteran received ongoing, relevant medical care from VA and requested that any outstanding VA treatment records be associated with the claims file.  A review of the Veteran's Virtual VA file reveals that approximately 640 pages of VA treatment records dated from July 2010 to April 2012 were electronically entered on April 26, 2012.  Because this information has not been previously considered by the RO or the AMC, and as the appellant has not submitted a waiver, the Board must remand the appeal in accord with 38 C.F.R. § 20.1304.

Moreover, a review of the Veteran's Virtual VA file further reveals an April 26, 2012, deferred rating decision in which the RO requested that the Veteran be afforded a VA general medical examination, mental disorders examination, and aid and attendance examination to develop his claim for special monthly pension.  However, the reports of these examinations have not been associated with the claims file or the Virtual VA  system to date.  The Board notes that the information contained within these examination reports is highly likely to be relevant to all of the Veteran's claims currently on appeal.  As such, the RO should obtain the reports of these medical examinations are associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the reports of the VA general medical examination, mental disorders examination, and aid and attendance examination referenced in the April 26, 2012, deferred rating decision.  Efforts to obtain these examination reports should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If the examination reports are unavailable, the claims file must be properly documented as to the unavailability of the reports.

2.  After completing this additional development, the RO/AMC should readjudicate all claims on appeal in light of all the evidence of record, to include the VA treatment records dated as recently as April 2012 in the Veteran's Virtual VA file.  If in any respect the benefits sought on appeal remain denied, then the Veteran should be provided a supplemental statement of the case which includes a summary of all additional evidence submitted (to include the VA treatment records located in the Veteran's Virtual VA file), applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


